      Case 1:12-cv-04020-AT Document 1099 Filed 12/26/18 Page 1 of 7
                                                                    FILED IN CLERK'S OFHCE
                                                                        U.S.D.C.-Atlanta



                                                                      DEC 2 6 2018
                                                                  JAMES N.HATTEN, Clerk
                                                                  BM-1s-u^eputyCle*
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

 IN              RE:                  )
                                         )
 STAY OF CIVIL PROCEEDINGS )
 IN THE UNITED STATES ) ADMINISTRATWE ORDER NO.
 DISTRICT COURT FOR THE )
 NORTHERN DISTRICT OP )
 GEORGIA IN LIGHT OF LAPSE )
 OF APPROPRIATIONS )
                                         )

 ADMINISTRATIVE ORDER STAYING CIVIL PROCEEDINGS IN LIGHT
                       OF LAPSE OP APPROPRIATIONS
      WHEREAS/ federal funding for certain functions of the United States of

America lapsed at midnight of December 21,2018,

      WHEREAS/ since that time/ no appropriation bill or corttm-uing resolution


has been passed that would restore funding/ ,


      WHEREAS/ attorneys and otiier employees of the Civil Division of the

United States Attorney's Office for the Northern District/ with limited exceptions/


are prohibited fcom worldng/ even on. a voluntary basis/ durmg the lapse of


funding/


      WHEREAS employees of other federal agencies who may have matters

before the Court/ with limited exceptions/ also are prohibited from. workmg/ even


on a voluntary basis/ during the lapse of funding/
      Case 1:12-cv-04020-AT Document 1099 Filed 12/26/18 Page 2 of 7




      WHEREAS the United States of America/ on behalf of the United States/ its

federal agendes/ and its officers and employees/ has filed an emergency motion


for an administrate order staying all civil cases in which the United States/ its


federal agencies/ and its officers and employees are named parties or m which


the United States Attorney or any Assistant United States Attorney is counsel of


record based on the current lapse in appropriations/


      FT IS HEREBY ORDERED that any and all civil cases pending in the

District Court of the Northern District of Georgia m which the United States/ any

of its federal agencies/ or any of its officers and/or employees is a named party/


including any such matter pending before a Magistrate Court Judge/ is HEKEBY

STAYED -until appropriations are restored.


      It is FURTHER ORDERED that any and all civil cases pending m the

District Court of the Northern District of Georgia in which the United States

Attorney or any Assistant United States Attorney is counsel of record/ including


any such matter pending before a Magistrate Court Judge/ is HEREBY STAYED

until appropriations are restored.

      It is FURTHER ORDERED that the United States Attorney's Office shall

notify the Court as soon as Congress has appropriated funds for the Department


or enacted another continuing resolution*
      Case 1:12-cv-04020-AT Document 1099 Filed 12/26/18 Page 3 of 7




      It is FURTHER ORDERED that at the point that appropriations are

restored/ aU deadlines in place as of the date of this Order shall automatically be


extended the number of calendar days of the partial government shutdown


without further order of the Court.


   SO ORDERED dus ^^ day of December/ 2018.


                                 ^L^^ ^j^
                               THOMAS W. THRASH/ JR.
                               CHIEF JUDGE/ U.S. DISTOICT COURT
                               NORTHERN DISTRICT OP GEORGIA
       Case 1:12-cv-04020-AT Document 1099 Filed 12/26/18 Page 4 of 7
                                                                      FILED IN CLERK'S OFFICE
                                                                          U.S.D.C.-Atlanta


                                                                         DEC 2 6 2018
                                                                     JAMES N, HATTEN, CferR


                   IN THE UNFTED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA

 IN               RE:                )
                                        )
 STAY OF CIVIL PROCEEDINGS )
 IN THE UNITED STATES )
 DISTRICT COURT FOR THE )
 NORTHERN DISTRICT OF
 GEORGIA IN LIGHT OF LAPSE
 OF APPROPRIATIONS )
                                        )
E3MERGENCT MOTION FOR ADMINISTRATIVE ORDER STAYING CIVIL
    LITIGATION IN LIGHT OF LAPSE OF APPROPRIATIONS AND
             MEMORANDUM IN SUPPORT THEREOF

   The United States of America/ by and through Byung J. Pak/ United States

Attorney for the Northern District of Georgia/ files this Emergency Motion for

Administrative Order Staying Civil Litigation in Light of Lapse of

Appropriations.

      1. At midnight on December 21,2018, the continuing resolution that had

been funding the Department of Justice expired and appropriations to the

Department lapsed. The same is true for eight other federal departments and

several independent agencies. The Department does not know when funding


will be restored by Congress.

      2. Absent an appropriation or continutn.g resolution/ Department of


Justice attorneys and employees are prohibited from working/ even on a
       Case 1:12-cv-04020-AT Document 1099 Filed 12/26/18 Page 5 of 7




voluntary basis/ except in very limited circumstances/ including emergencies


involving the safety of human Ufe or the protection of property/" 31 U.S.Q

1342. With limited exceptions/ this includes attorneys and other employees in

the Civil Division of the United States Attorney's Office for the Northern District

of Georgia.


      3. The United States therefore requests a stay of any and aU civil cases in

the District Court of the Northern District of Georgia in which the United States/

any federal agency/ or any federal officer and/or employee (in their individual or

official capacity) is a named party/ until Congress has restored appropriations to

the Department.1 This includes aU proceedings in civil cases in which the United

States Attorney or any Assistant United States Attorney is counsel of record.

      4. If this motion for a stay is granted/ the undersigned counsel wUl notify

the Court as soon as Congress has appropriated funds for the Department or

enacted another continuing resolution. The United States requests that/ at that

point/ all current deadlines for the parties automatically be extended




   1 This includes civil matters pending before Magistrate Judges for the District
Court of the Northern District of Georgia/ including Social Security matters
brought against the Acting Commissioner of Social Security.
       Case 1:12-cv-04020-AT Document 1099 Filed 12/26/18 Page 6 of 7




commensurate with the duration of the lapse in. appropriations without any

further action by the Court.

      While we regret any disruption caused to the Court and the other litigants/


the United States therefore moves for a stay of aU civil cases in the District Court

of the Northern District of Georgia in which the United States/ any federal


agency/ or any federal officer and/or employee is a named party and/or in

which the United States Attorney or any Assistant United States Attorney is


counsel of record/ until Department of Justice attorneys are permitted to resume

their usual civil litigation functions. For the Court s convenience/ a proposed

Order is attached.


   This 26th day of December/ 2018.


                                          RespectfuUy submitted/

                                          BYUNG J. PAK
                                            United States Attorney
                                             600 U.S. Courthouse -
                                             75 Ted Turner Drive SW
                                             Atlanta/GA 30303
                                             (404) 581-6000 fax (404) 581-6181


                                          LORI M. BERANEK
                                             Civil Chief
                                            Assistant United States Aiiorney
                                          Georgia Bar No. 053775
                                          lori.beranek@usdoj.gov
       Case 1:12-cv-04020-AT Document 1099 Filed 12/26/18 Page 7 of 7




                            Certificate of Compliance

I hereby certify/ pursuant to Local Rules 5.1 and 7.1D/ that the foregoing brief has

been prepared using Book Antiqua/ 13 point font.




                                          LORI M. BERANEK
                                             Civil Chief
                                             Assistant United States Attorney
